Citation Nr: 0839709	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C with cirrhosis of the liver.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
angina and cardiac arrhythmia with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
the veteran's previously denied claims of entitlement to 
service connection for hepatitis C with cirrhosis of the 
liver, and angina and cardiac arrhythmia with hypertension, 
and denied the underlying claims for service connection on 
the merits.  In August 2008, the veteran testified before the 
Board at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

VA has not fully satisfied its duty to assist the veteran in 
obtaining evidence necessary to reopen his claims for service 
connection for hepatitis C with cirrhosis of the liver, and 
angina and cardiac arrhythmia with hypertension.  See 
38 U.S.C.A. § 5103A(g) (West 2002).  During his August 2008 
hearing before the Board, the veteran indicated that he first 
received VA treatment for heart problems in 1978.  A review 
of the claims folder reflects that VA treatment records dated 
earlier than April 1989 have not yet been requested.  
Complete VA treatment records should be obtained, if 
available.  38 C.F.R. § 3.159(c)(2).  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  
Because these records may contain evidence pertinent to the 
veteran's application to reopen his claim for service 
connection for angina and cardiac arrhythmia with 
hypertension, in that they may demonstrate a diagnosis of 
cardiovascular disease within a year of his separation from 
service, they are relevant, and should be obtained.

Records relating to treatment for hepatitis C must also be 
requested prior to adjudication of the veteran's application 
to reopen his claim of entitlement to service connection for 
hepatitis C with cirrhosis of the liver.  During the August 
2008 hearing, the veteran stated that prior to his employment 
with the Naval shipyard in Long Beach, California, he 
underwent physical examination which revealed hepatitis.  
Because the medical records associated with the veteran's 
application for employment with the Naval shipyard have not 
yet been requested, and these records are relevant to the 
veteran's claim, an attempt to obtain them should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file records 
dated from January 1977 to April 1989, 
with a particular emphasis on records 
dated in 1978, from the VA Medical Center 
in Los Angeles, California.  If the 
records have been removed to a storage 
facility, obtain the retired records from 
the appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if the records 
are not available.

2.  After obtaining the veteran's 
authorization, associate with the claims 
file medical records associated with the 
veteran's application for employment with 
the Naval shipyard in Long Beach, 
California.  The veteran has indicated 
that he began working for the shipyard in 
approximately May 1981.  If the records 
have been removed to a storage facility, 
request that such records be obtained from 
the appropriate storage facility.  All 
efforts to obtain these records should be 
fully documented, and the shipyard must 
provide a negative response if the records 
are not available.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the veteran's applications to 
reopen his claims for service connection 
for hepatitis C with cirrhosis of the 
liver, and angina and cardiac arrhythmia 
with hypertension.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




